Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s amendment filed 10/15/2021, the objection to the specification is withdrawn.
In response to Applicant’s amendment filed 10/15/2021, the objection to the drawings for failing to comply with 37 CFR 1.84(p)(4)  is withdrawn.
In response to Applicant’s amendment filed 10/15/2021, the rejection of claims 3 and 14 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement have been withdrawn.
In response to Applicant’s amendment filed 10/15/2021, the rejection of claim 13 under 35 U.S.C. 112(b) as being indefinite is withdrawn.
In response to Applicant’s amendment filed 10/15/2021, the rejection of claim 13 under 35 U.S.C. 112(d) as being of improper dependent form is withdrawn.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant alleges, “Applicant’s specification teaches that a machine learning algorithm can be used to calculate training data to derive an estimation model. See Applicant’s specification at p. 4, 4 [0017]; p. 5, 9 [0023]. The types of machine learning algorithms in claims 4 and 15 are examples of types of machine learning algorithms [,] (page 8, lines 3-12). The Examiner disagrees. while it is true that Applicant’s specification teaches that a machine learning algorithm of different processing methods (Principal Component Regression, Support Vector Machines, Gradient Boosting, neural networks) can be used to calculate training data to derive an estimation model, the specification needs to disclose an embodiment, where the at least one machine learning algorithm (as indicated in paragraph 5 of the and  Neural Networks. The specification does disclose anywhere an embodiment where the training data is calculated by applying at least one of Principal Component Regression, Support Vector Machines, Gradient Boosting, and Neural Networks or how to perform it.  
Applicant alleges, “Applicant amends claim 1 to include features of claim 11, which the Office Action determined was allowable. See Office Action at p. 14 [,]” (page 9, lines 1-3). The Examiner disagrees. The scope of claim 1 and 11 is different, claim 1 is a method that is given its broadest reasonable interpretation in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 11 is module (non-structural term) that invokes  112(f) (See previous Office Action, paragraph 11) and was allowed because claim 11 limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function (specification, paragraphs [0011] to [0033]), and equivalents thereof (See previous Office Action, paragraph 11). 
Applicant alleges, “Claims 3-5 and 8-10 depend from independent claim 1. Each is allowable for at least the foregoing reasons (page 9, lines 4-8). The Examiner disagrees. Claim 1 is not allowable for the above reasons and hence claims 3-5 and 8-10 are not.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The grounds of rejection stated in paragraph 5 of the Office Action mailed 07/15/2021 is incorporated by reference herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-5, 8-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandev et al. (US 2016/0141193).
As to claim 1, Pandev discloses a method comprising:
calculating training data concerning at least one metrology metric from initial metrology measurements [A training component is identified (calculated). In one embodiment, the training component may be a design on experiment (DOE) component (e.g. focus exposure matrix (FEM) wafer, etc.). The DOE component may be created particularly for training purposes to ultimately allow for a target component to be measured by multiple specific metrology tools (at least one metrology tool) where the raw data (initial metrology measurements) resulting therefrom is combined (Fig. 2 and par. [0045]; [0062]). The DOE component (training data) may be generated for the critical dimensional characteristics of the component, geometric parameters, material composition parameters, process parameters, overlay parameters, etc. (metrology metric) (par. [0046])],
applying at least one machine learning algorithm to the calculated training data to derive an estimation model of the at least one metrology metric with respect to measurement data of sites on received wafers [for each of the at least one parameter of the training component, a training model (estimation model) is created (derived) based on the corresponding determined relationship (Fig. 2, operation 214). Thus, the third set of signals can be used together with the known reference values for creating multiple training models (estimation models) that map the signals to each corresponding parameter. The training models could be linear models, neural networks (machine learning algorithms), support vector machines (SVMs) or other machine learning models. It should be noted that operations 206-214 may similarly be repeated to create training models for each different metrology tool intended 
deriving measurement data from images of the sites on the received wafers [In operation 216, signals (images) from a target component (received target wafer) are collected, utilizing at least the first metrology tool and the second metrology tool (par. [0058). In operation 314 raw data is collected from product (i.e. target) wafers (received target wafer) utilizing the metrology tools (par. [0064).], and
using the estimation model to provide estimations of the at least one metrology metric with respect to the measurement data [Then in operation 218, each created training model (estimation model) is applied to the signals collected from the target component to measure parametric values (to estimate or predict metrology metric) for the target component. In this way, after the initial training is completed as described above in operations 206-214, then during an actual measurement (i.e., testing phase measurement), raw data is (i.e. the signals are) collected from the target component (received target wafers) by the metrology tools and the previously trained transformation (training or estimation 
	As to claims 3-5, 8-9, and 12 refer to claim 3-5, 8-9 and 12  grounds of rejection  stated in paragraph 14 of the Office Action mailed 07/15/2021 is incorporated by reference herein.
As to claim 10, Pandev further discloses a metrology module comprising the computer program product of claim 9 [a computer program product (embodied on a non-transitory computer readable medium and having code adapted to be executed by a computer to perform the method) for combining raw data from multiple metrology tools(modules) (par. [0043])].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev et al. (US 2016/0141193) as applied to claim 1 above, and further in view of Tripodi et al. (US 2019/0378012). The grounds of rejection stated in paragraph 16 of the Office Action mailed 07/15/2021 is incorporated by reference herein.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev et al. (US 2016/0141193) as applied to claim 1 above, and further in view of Doddi et al. (US 2004/0267397). The grounds of rejection stated in paragraph 17 of the Office Action mailed 07/15/2021 is incorporated by reference herein.
Claims 11-14, and 16-17 are allowed. Reasons for allowance have stated in paragraph 18 of the Office Action mailed 07/15/2021 and is not repeated.
Claim 15 would be allowable if amended to overcome the above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665